NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 27, 2014*
                                Decided June 27, 2014

                                        Before

                             DIANE P. WOOD, Chief Judge 

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 14‐1018

NATANAEL RIVERA,                               Appeal from the United States District 
    Plaintiff‐Appellant,                       Court for the Eastern District of Wisconsin. 


      v.                                       No. 13‐C‐124


ROBIN LINDMEIER,                               William C. Griesbach,
     Defendant‐Appellee.                       Chief Judge.

                                      O R D E R

       Natanael Rivera, a Wisconsin inmate, claimed in this lawsuit under 42 U.S.C.
§ 1983 that Lieutenant Robin Lindmeier, a guard at Green Bay Correctional Institution,
violated the Eighth Amendment by ordering him placed in six‐point restraints for more
than 11 hours. The district court granted summary judgment for Lindmeier. Rivera
appeals, and we affirm the judgment. 



      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1018                                                                          Page 2

        At summary judgment Lindmeier submitted a declaration explaining the
incident that precipitated the use of restraints. Rivera was in segregation when guards
in the “sergeant control bubble” heard him banging on his cell door continuously for 10
to 15 minutes around 9:00 p.m. Lindmeier went to Rivera’s cell and saw him pounding
his fists on the door and yelling about missing property. She warned that if the banging
did not stop he would be placed in controlled segregation, where inmates who engage
in disruptive or destructive behavior may be held. See WIS. ADMIN. CODE DOC § 303.71.
Lindmeier asserted that the banging was problematic because it could incite other
inmates to “act out” and risked damaging the door’s plexiglass window. Rivera
continued banging and screaming, so Lindmeier ordered a team of guards to remove
him from his cell while another guard with a video camera recorded the encounter. The
video shows Rivera screaming and continuously banging on the plexiglass window.
Lindmeier told Rivera several times to place his hands through the cell‐door trap so that
restraints could be placed on his wrists. Rivera refused, and so Lindmeier ordered the
guards to spray a chemical incapacitating agent into Rivera’s cell. Once Rivera
complied, guards placed handcuffs on his wrists and ankles.

        By 9:30 p.m. Rivera was brought by Lieutenant Lindmeier and several other
guards into a controlled‐segregation room, put on a bed, and placed in RIPP™
restraints, which consist of polypropylene belts that are wrapped around the chest,
thighs, wrists, and ankles and secured with velcro closures. When Rivera complained
that the belts were too tight, guards readjusted them to leave enough room to place
their fingers between the belts and Rivera’s body. A nurse checked Rivera’s blood
pressure and pulse to ensure that the restraints were not interfering with his circulation.
All this was captured on the video. Lindmeier’s shift ended after Rivera was secured in
controlled segregation, and after she had left the prison, only the on‐duty security
supervisor was authorized to take Rivera back to his regular segregation cell. Rivera
was kept in controlled segregation for the next 11 hours, until 8:30 a.m., and a guard
checked on him every 15 minutes.

        Based on these events Lieutenant Lindmeier argued that the restraints were
applied in a good‐faith effort to maintain or restore discipline and, thus, not in violation
of the Eighth Amendment. Lindmeier added that after her shift ended she had no
control over monitoring Rivera for pain or ordering the restraints removed. She also
contended that summary judgment should be granted in her favor because Rivera did
not file a grievance related to this incident.
No. 14‐1018                                                                          Page 3

       Rivera’s response opposing summary judgment essentially ignored Lieutenant
Lindmeier’s narrative and contradicted the video. The district court thus concluded that
the undisputed facts did not give rise to an Eighth Amendment violation and granted
summary judgment for Lindmeier. Alternatively, the court concluded that Rivera had
not exhausted his administrative remedies.

        Rivera had twice before this ruling asked the district court to recruit counsel to
assist him (once before he responded to the defendant’s motion for summary judgment
and once after). In his first motion Rivera did not say that he had tried to obtain counsel,
nor did he offer a reason why he needed counsel. With his second motion Rivera
attached three letters from law firms declining to represent him, and he contended that
he was not competent to litigate on his own and lacked access to the law library in
segregation. The court denied Rivera’s requests, reasoning that he was capable of
litigating pro se because this was a run‐of‐the‐mill Eighth Amendment case, and he had
available to him a video that captured most of episode giving rise to his lawsuit.

       On appeal Rivera primarily challenges the district court’s conclusion that a jury
could not find from the available evidence that Lieutenant Lindmeier had subjected him
to cruel and unusual punishment. In his view the video shows that Lindmeier used
sadistic and malicious force while placing him in controlled segregation. He adds that
Lindmeier should be held accountable for the pain and suffering he endured during the
night because she was the person who ordered the restraints in the first place.

       To prevail at summary judgment, Rivera had to show that a reasonable jury
could conclude that Lieutenant Lindmeier acted maliciously and sadistically to inflict
harm, as opposed to acting in a good faith effort to maintain or restore discipline.
See Whitley v. Albers, 475 U.S. 312, 320–21 (1986); Gomez v. Randle, 680 F.3d 859, 864 (7th
Cir. 2012); Thomas v. Stalter, 20 F.3d 298, 301 (7th Cir. 1994). But there is no evidence of
the requisite wanton intent on Lindmeier’s part. Rivera conceded that he was yelling
and banging on his cell before Lindmeier ordered his removal. And the video shows
Rivera causing a disturbance and disobeying repeated warnings to stop. Lindmeier
therefore acted reasonably to restore order by placing Rivera in restraints and placing
him in controlled segregation. Nor did Rivera establish liability on Lindemeier’s part for
keeping him restrained overnight. Once Rivera was secured in the RIPP™ restraints,
Lindmeier’s shift was over, and she no longer had control over keeping Rivera
restrained. And she is the only defendant. (Rivera had named other guards as
defendants, but they were dismissed at screening because he did not allege that they
were personally involved in restraining him.)
No. 14‐1018                                                                         Page 4

       Rivera also contends that the district court abused its discretion by declining to
recruit counsel. But the court properly denied Rivera’s first request because he did not
show that he had tried to obtain counsel on his own. Jackson v. Kotter, 541 F.3d 688, 700
(7th Cir. 2008); Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). And the
court reasonably concluded that Rivera was capable of litigating on his own given that
he was pursuing a straightforward Eighth Amendment case, and he had a video of the
underlying incident. See Olson v. Morgan, 750 F.3d 708, 711–12 (7th Cir. 2013); Pruitt, 503
F.3d at 655.  
                                                                                 AFFIRMED.